IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 42345

STATE OF IDAHO,                                 )    2015 Unpublished Opinion No. 360
                                                )
       Plaintiff-Respondent,                    )    Filed: February 18, 2015
                                                )
v.                                              )    Stephen W. Kenyon, Clerk
                                                )
OSCAR ARMANDO BAEZ, JR.,                        )    THIS IS AN UNPUBLISHED
                                                )    OPINION AND SHALL NOT
       Defendant-Appellant.                     )    BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Christopher S. Nye, District Judge.

       Order relinquishing jurisdiction, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Ben P. McGreevy, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before MELANSON, Chief Judge; LANSING, Judge;
                                 and GUTIERREZ, Judge
                   ________________________________________________

PER CURIAM
       Oscar Armando Baez, Jr. pled guilty to possession of a controlled substance. I.C. § 37-
2732(c)(1). In exchange for his guilty plea, an unrelated misdemeanor charge was dismissed.
The district court sentenced Baez to a unified term of five years, with a minimum period of
confinement of two years. The district court retained jurisdiction, and Baez was sent to
participate in the rider program.
       After Baez completed his rider, the district court relinquished jurisdiction. Baez filed an
I.C.R 35 motion, which the district court denied. Baez appeals, claiming that the district court



                                                1
erred by refusing to grant probation. He also argues his sentence is excessive and constitutes an
abuse of discretion.
       We note that the decision to place a defendant on probation or whether, instead, to
relinquish jurisdiction over the defendant is a matter within the sound discretion of the district
court and will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102
Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-
97 (Ct. App. 1990). The record in this case shows that the district court properly considered the
information before it and determined that probation was not appropriate. We hold that Baez has
failed to show that the district court abused its discretion in relinquishing jurisdiction.
       Baez also contends that his sentence is excessive and constitutes an abuse of discretion.
Sentences are reviewed for an abuse of discretion.        Our appellate standard of review and the
factors to be considered when evaluating the reasonableness of a sentence are well-established.
State v. Burdett, 134 Idaho 271, 1 P.3d 299 (Ct. App. 2000); State v. Sanchez, 115 Idaho 776,
769 P.2d 1148 (Ct. App. 1989); State v. Reinke, 103 Idaho 771, 653 P.2d 1183 (Ct. App. 1982);
State v. Toohill, 103 Idaho 565, 650 P.2d 707 (Ct. App. 1982). When reviewing the length of a
sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170
P.3d 387, 391 (2007).
       Baez argues that all of the relevant goals of sentencing could have been accomplished
with probation. As noted above, however, the district court found that probation was not an
appropriate course of action in Baez’s case. The record does not indicate that the district court
abused its discretion in sentencing.
       The order of the district court relinquishing jurisdiction and Baez’s sentence are affirmed.




                                                   2